Exhibit 10.12
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
WEBBANK
and
LENDINGCLUB CORPORATION
LOAN SALE AGREEMENT
Dated as of December 10, 2007

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
1. Definitions
    1  
 
       
2. Purchase of Loan Accounts; Payment to Bank: Reporting to Bank
    1  
 
       
3. Ownership of Loan Accounts
    2  
 
       
4. General Representations and Warranties of Bank
    2  
 
       
5. Additional Representations and Warranties of Bank
    3  
 
       
6. Representations and Warranties of Company
    4  
 
       
7. Conditions Precedent to the Obligations of Company
    5  
 
       
8. Conditions Precedent to the Obligations of Bank
    5  
 
       
9. Term and Termination
    6  
 
       
10. Confidentiality
    7  
 
       
11. Indemnification
    9  
 
       
12. Assignment
    11  
 
       
13. Third Party Beneficiaries
    11  
 
       
14. Proprietary Material
    11  
 
       
15. Notices
    11  
 
       
16. Relationship of Parties
    12  
 
       
17. Retention of Records
    12  
 
       
18. Agreement Subject to Applicable Laws
    12  
 
       
19. Expenses
    13  
 
       
20. Examination
    13  
 
       
21. Inspection: Reports
    13  
 
       
22. Governing Law; Waiver of Jury Trial
    13  
 
       
23. Manner of Payments
    13  
 
       

 

i



--------------------------------------------------------------------------------



 



              Page  
 
       
24. Brokers
    13  
 
       
25. Entire Agreement
    14  
 
       
26. Amendment and Waiver
    14  
 
       
27. Severability
    14  
 
       
28. Interpretation
    14  
 
       
29. Jurisdiction: Venue
    14  
 
       
30. Headings
    14  
 
       
31. Counterparts
    14  
 
       
32. Collateral Account.
    14  
 
       

 

ii



--------------------------------------------------------------------------------



 



THIS LOAN SALE AGREEMENT (this “Agreement”), dated as of December 10, 2007
(“Effective Date”), is made by and between WEBBANK, a Utah-chartered industrial
bank having its principal location in Salt Lake City, Utah (“Bank”), and
LENDINGCLUB CORPORATION, a Delaware corporation, having its principal location
in Sunnyvale, California (“Company”).
WHEREAS, Bank and Company have entered into a Loan Account Program Agreement
pursuant to which Bank provides installment loans to consumers; and
WHEREAS, Bank desires to sell to Company, and Company desires to purchase from
Bank, the Loan Accounts established by Bank pursuant to the Loan Account Program
Agreement.
NOW, THEREFORE, in consideration of the foregoing and the terms, conditions and
mutual covenants and agreements herein contained, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Bank and Company agree as follows:
1. Definitions. The terms used in this Agreement shall be defined as set forth
in Schedule 1. Terms not defined herein shall have the meanings ascribed to them
in the Loan Account Program Agreement.
2. Purchase of Loan Accounts; Payment to Bank: Reporting to Bank.

  (a)   Bank hereby agrees to sell, transfer, assign, set-over, and otherwise
convey to Company, without recourse, on each Closing Date, the Loan Accounts
established by Bank on such day. All of the foregoing shall be in accordance
with the procedures set forth in this Section 2. In consideration for Bank’s
agreement to sell, transfer, assign, set-over and convey to Company such Loan
Accounts, Company agrees to purchase such Loan Accounts from Bank, and Company
shall pay to Bank the Purchase Price on each Closing Date in accordance with
subsection 2(b) below.

  (b)   On each Closing Date, Company shall purchase the Loan Accounts
established by Bank that day and identified on the Funding Statement for that
day. Company shall effectuate its purchase of the Loan Accounts by depositing
the Funding Amount (which shall equal the aggregate Purchase Price for such Loan
Accounts) into the Funding Account in accordance with Section 6(b) of the Loan
Account Program Agreement. Prior to the first Funding Date, Bank shall provide
to Company the account number and routing number for the Funding Account.

  (c)   To the extent that such materials are in Bank’s possession, upon
Company’s request, Bank agrees to cause to be delivered to Company, at Company’s
cost, loan files on all Loan Accounts purchased by Company pursuant to this
Agreement through the preceding Business Day. Such loan files will include the
application for the Loan Account, the Loan Account Agreement, confirmation of
delivery of the Loan Account Agreement to the Borrower, and such other materials
as Company may reasonably require (all of which may be in electronic form);
provided that Bank may retain copies of such information as necessary to comply
with Applicable Law.

 

1



--------------------------------------------------------------------------------



 



  (d)   Within five (5) days after the end of each calendar month, Company shall
pay Bank a monthly service fee equal to the greater of (i) the product of [*]
and [*], or (ii) $[*] in months [*]; $[*] in months [*]; $[*] in months [*]; and
$[*] in months [*].

[*]

  (e)   With each such monthly payment, Company shall deliver to Bank a report
setting forth the calculation of the payment Company is obligated to make to
Bank pursuant to this Section 2.

3. Ownership of Loan Accounts.

  (a)   On and after each Closing Date, subject to Company’s payment of the
Purchase Price on each such date, Company shall be the sole owner for all
purposes (e.g., tax, accounting and legal) of the Loan Accounts purchased from
Bank on such date. Bank agrees to make entries on its books and records to
clearly indicate the sate of the Loan Accounts to Company as of each Closing
Date. Company agrees to make entries on its books and records to clearly
indicate the purchase of the Loan Accounts as of each Closing Date. Bank does
not assume and shall not have any liability to Company for the repayment of any
Loan Proceeds or the servicing of the Loan Accounts.

4. General Representations and Warranties of Bank. Bank hereby represents and
warrants as of the Effective Date of this Agreement that:

  (a)   Bank is an FDIC-insured Utah-chartered industrial bank, duly organized,
validly existing under the laws of the State of Utah and has full corporate
power and authority to execute, deliver, and perform its obligations under this
Agreement; the execution, delivery and performance of this Agreement and the
transfer of the Loan Accounts have been and will continue to be duly authorized
and are not and will not be in conflict with and do not violate the terms of the
charter or bylaws of Bank and will not result in a material breach of or
constitute a default under, or require any consent under, any indenture, loan or
agreement to which Bank is a party;

  (b)   All approvals, authorizations, licenses, registrations, consents, and
other actions by, notices to, and filings with, any Person that may be required
in connection with the execution, delivery, and performance of this Agreement by
Bank, have been obtained (other than those required to be made to or obtained
from Borrowers);

 

2



--------------------------------------------------------------------------------



 



  (c)   This Agreement constitutes a legal, valid, and binding obligation of
Bank, enforceable against Bank in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
now or hereafter in effect (including the rights and obligations or receivers
and conservators under 12 U.S.C. §§ 1821(d) and (e)), which may affect the
enforcement of creditors’ rights in general, and (ii) as such enforceability may
be limited by general principles of equity (whether considered in a suit at law
or in equity);

  (d)   There are no proceedings or investigations pending or, to the best
knowledge of Bank, threatened against Bank (i) asserting the invalidity of this
Agreement, (ii) seeking to prevent the consummation by Bank of any of the
transactions contemplated by this Agreement, (iii) seeking any determination or
ruling that, in the reasonable judgment of Bank, would materially and adversely
affect the performance by Bank of its obligations under this Agreement,
(iv) seeking any determination or ruling that would materially and adversely
affect the validity or enforceability of this Agreement or (v) would have a
materially adverse financial effect on Bank or its operations if resolved
adversely to it; provided, however, that Bank makes no representation or
warranty regarding the examination of Bank by the FDIC or the Utah Department of
Financial Institutions, or any actions resulting from such examination;

  (e)   Bank is not Insolvent; and

  (f)   The execution, delivery and performance of this Agreement by Bank comply
with all Applicable Laws; provided that the Bank makes no representation or
warranty regarding compliance with Applicable Laws relating to consumer
protection, consumer lending, usury, loan collection, anti-money laundering or
privacy.

The representations and warranties set forth in this Section 4 shall survive the
sale, transfer and assignment of the Loan Accounts to Company pursuant to this
Agreement and, with the exception of those representations and warranties
contained in subsection 4(d), shall be made continuously throughout the term of
this Agreement. In the event that any investigation or proceeding of the nature
described in subsection 4(d) is instituted or threatened against Bank, Bank
shall promptly notify Company of such pending or threatened investigation or
proceeding.
5. Additional Representations and Warranties of Bank. Bank hereby represents and
warrants that, as of the Effective Date or such other date as specified below in
a specific representation:

  (a)   As of each Closing Date, each Loan Account transferred to Company on
such date was originated by Bank and constitutes a valid sale, transfer,
assignment, set-over and conveyance to Company of all of Bank’s right, title,
and interest in and to such Loan Account;

 

3



--------------------------------------------------------------------------------



 



  (b)   As of each Closing Date, Bank was the legal and beneficial owner of all
right, title and interest in and to each Loan Account, and no Loan Account was
subject to an encumbrance, immediately prior to the transfer of the Loan Account
to Company pursuant hereto;

  (c)   Bank shall maintain its records in a manner to clearly and unambiguously
reflect the ownership of Company in each of the Loan Accounts transferred
hereunder; and

  (d)   As of the Closing Date, with respect to each Loan Account: (i) Bank has
done nothing that would alter the terms and conditions or the balance of the
Loan Account or impair the Loan Account’s enforceability; and (ii) there is no
limit on Bank’s authority to assign the Loan Account. For the avoidance of
doubt, the representation made in Section 5(d)(i) shall not encompass actions
that are taken by Company on behalf of Bank.

The representations and warranties set forth in this Section 5 shall survive the
sale, transfer and assignment of the Loan Accounts to Company pursuant to this
Agreement.
6. Representations and Warranties of Company. Company hereby represents and
warrants to Bank, as of the Effective Date that:

  (a)   Company is a corporation, duly organized and validly existing in good
standing under the laws of the State of Delaware, and has full power and
authority to execute, deliver, and perform its obligations under this Agreement;
the execution, delivery, and performance of this Agreement have been duly
authorized, and are not in conflict with and do not violate the terms of the
articles or bylaws of Company and will not result in a material breach of or
constitute a default under or require any consent under any indenture, loan, or
agreement to which Company is a party;

  (b)   All approvals, authorizations, consents, and other actions by, notices
to, and filings with any Person required to be obtained for the execution,
delivery, and performance of this Agreement by Company, have been obtained;

  (c)   This Agreement constitutes a legal, valid, and binding obligation of
Company, enforceable against Company in accordance with its terms, except (i) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereafter in effect,
which may affect the enforcement of creditors’ rights in general, and (ii) as
such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity);

  (d)   There are no proceedings or investigations pending or, to the best
knowledge of Company, threatened against Company (i) asserting the invalidity of
this Agreement, (ii) seeking to prevent the consummation of any of the
transactions contemplated by Company pursuant to this Agreement, (iii) seeking
any determination or ruling that, in the reasonable judgment of Company, would
materially and adversely affect the performance by Company of its obligations
under this Agreement, (iv) seeking any determination or ruling that would
materially and adversely affect the validity or enforceability of this Agreement
or (v) would have a materially adverse financial effect on Company or its
operations if resolved adversely to it;

 

4



--------------------------------------------------------------------------------



 



  (e)   Company is not Insolvent; and

  (f)   The execution, delivery and performance of this Agreement by Company
comply with Applicable Laws.

The representations and warranties set forth in this Section 6 shall survive the
sale, transfer and assignment of the Loan Accounts to Company pursuant to this
Agreement and, with the exception of those representations and warranties
contained in subsection 6(d), shall be made continuously throughout the term of
this Agreement. In the event that any investigation or proceeding of the nature
described in subsection 6(d) is instituted or threatened against Company,
Company shall promptly notify Bank of such pending or threatened investigation
or proceeding.
7. Conditions Precedent to the Obligations of Company. The obligations of
Company under this Agreement are subject to the satisfaction of the following
conditions precedent on or prior to each Closing Date:

  (a)   As of each Closing Date, no action or proceeding shall have been
instituted or threatened against Company or Bank to prevent or restrain the
consummation of the transactions contemplated hereby, and, on each Closing Date,
there shall be no injunction, decree, or similar restraint preventing or
restraining such consummation;

  (b)   The representations and warranties of Bank set forth in Sections 4 and 5
shall be true and correct in all material respects on each Closing Date as
though made on and as of such date; and

  (c)   The obligations of Bank set forth in this Agreement to be performed on
or before each Closing Date shall have been performed in all material respects
as of such date by Bank.

8. Conditions Precedent to the Obligations of Bank. The obligations of Bank in
this Agreement are subject to the satisfaction of the following conditions
precedent on or prior to each Closing Date:

  (a)   As of each Closing Date, no action or proceeding shall have been
instituted or threatened against Company or Bank to prevent or restrain the
consummation of the purchase or other transactions contemplated hereby, and, on
each Closing Date, there shall be no injunction, decree, or similar restraint
preventing or restraining such consummation;

 

5



--------------------------------------------------------------------------------



 



  (b)   The representations and warranties of Company set forth in the Program
Documents shall be true and correct in all material respects on each Closing
Date as though made on and as of such date; and

  (c)   The obligations of Company set forth in the Program Documents to be
performed on or before each Closing Date shall have been performed in all
material respects as of such date by Company.

9. Term and Termination.

  (a)   This Agreement shall have an initial term beginning on the Effective
Date and ending thirty-six (36) months thereafter (the “Initial Term”) and shall
renew automatically for two (2) successive terms of one (1) year each (each a
“Renewal Term”) unless either Party provides notice of non-renewal to the other
Party at least one hundred eighty (180) days prior to the end of the Initial
Term or any Renewal Term or this Agreement is earlier terminated in accordance
with the provisions hereof.

  (b)   A Party shall have the right to terminate this Agreement immediately
upon written notice to the other Party in any of the following circumstances:

  (1)   any representation or warranty made by the other Party in this Agreement
shall be incorrect in any material respect and shall not have been corrected
within thirty (30) Business Days after written notice thereof has been given to
such other Party;

  (2)   the other Party shall default in the performance of any material
obligation or undertaking under this Agreement and such default shall continue
for thirty (30) Business Days after written notice thereof has been given to
such other Party;

  (3)   the other Party shall commence a voluntary case or other proceeding
seeking liquidation, reorganization, or other relief with respect to itself or
its debts under any bankruptcy, insolvency, receivership, conservatorship or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, conservator, custodian, or other similar official
of it or any substantial part of its property, or shall consent to any such
relief or to the appointment of a trustee, receiver, liquidator, conservator,
custodian, or other similar official or to any involuntary case or such
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate action to authorize any of the foregoing;

 

6



--------------------------------------------------------------------------------



 



  (4)   an involuntary case or other proceeding, whether pursuant to banking
regulations or otherwise, shall be commenced against the other Party seeking
liquidation, reorganization, or other relief with respect to it or its debts
under any bankruptcy, insolvency, receivership, conservatorship or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, conservator, custodian, or other similar official of it or
any substantial part of its property or an order for relief shall be entered
against either Party under the federal bankruptcy laws as now or hereafter in
effect;

  (5)   there is a materially adverse change in the financial condition of the
other Party, as determined by the terminating party in good faith and in its
commercially reasonable judgment; or

  (6)   either Party has terminated the Loan Account Program Agreement and any
applicable notice period provided in the Loan Account Program Agreement has
expired.

  (c)   In addition to the foregoing termination rights, Bank may terminate this
Agreement immediately upon written notice to Company (i) if Company defaults on
its obligation to make a payment to Bank as provided in Section 2 of this
Agreement and fails to cure such default within one (1) Business Day of
receiving notice of such default from Bank; (ii) if Company defaults on its
obligation to make a payment to Bank as provided in Section 2 of this Agreement
more than once in any three (3) month period; or (iii) if Company fails to
maintain the Required Balance in the Collateral Account as required by
Section 32 of this Agreement.

  (d)   The termination of this Agreement either in part or in whole shall not
discharge any Party from any obligation incurred prior to such termination,
including any obligation with respect to Loan Accounts sold prior to such
termination.

  (e)   Following the termination of this Agreement, Company shall purchase any
Loan Accounts established by Bank under the Loan Account Program Agreement prior
to and on the date of termination of the Loan Account Program Agreement that
have not already been purchased by Company.

  (f)   The terms of this Section 9 shall survive the expiration or earlier
termination of this Agreement.

10. Confidentiality.

  (a)   Each Party agrees that Confidential Information of the other Party shall
be used by such Party solely in the performance of its obligations and exercise
of its rights pursuant to the Program Documents. Except as required by
Applicable Laws or legal process, neither Party (the “Restricted Party”) shall
disclose Confidential Information of the other Party to third parties; provided,
however, that the Restricted Party may disclose Confidential Information of the
other Party (i) to the Restricted Party’s Affiliates, agents, representatives or
subcontractors for the sole purpose of fulfilling the Restricted Party’s
obligations under this Agreement (as long as the Restricted Party exercises
reasonable efforts to prohibit any further disclosure by its Affiliates, agents,
representatives or subcontractors), provided that in all events, the Restricted
Party shall be responsible for any breach of the confidentiality obligations
hereunder by and of its Affiliates, agents (other than Company as agent for
Bank), representatives or subcontractors, (ii) to the Restricted Party’s
auditors, accountants and other professional advisors, or to a Regulatory
Authority, or (iii) to any other third party as mutually agreed by the Parties.

 

7



--------------------------------------------------------------------------------



 



  (b)   A Party’s Confidential Information shall not include information that:

  (1)   is generally available to the public;

  (2)   has become publicly known, without fault on the part of the Party who
now seeks to disclose such information (the “Disclosing Party”), subsequent to
the Disclosing Party acquiring the information;

  (3)   was otherwise known by, or available to, the Disclosing Party prior to
entering into this Agreement; or

  (4)   becomes available to the Disclosing Party on a non-confidential basis
from a Person, other than a Party to this Agreement, who is not known by the
Disclosing Party after reasonable inquiry to be bound by a confidentiality
agreement with the non-Disclosing Party or otherwise prohibited from
transmitting the information to the Disclosing Party.

  (c)   Upon written request or upon the termination of this Agreement, each
Party shall return to the other Party all Confidential Information of the other
Party in its possession that is in written form, including by way of example,
but not limited to, reports, plans, and manuals; provided, however, that either
Party may maintain in its possession all such Confidential Information of the
other Party required to be maintained under Applicable Laws relating to the
retention of records for the period of time required thereunder.

  (d)   In the event that a Restricted Party is requested or required (by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) to disclose any Confidential
Information of the other Party, the Restricted Party will provide the other
Party with prompt notice of such request(s) so that the other Party may seek an
appropriate protective order or other appropriate remedy and/or waive the
Restricted Party’s compliance with the provisions of this Agreement. In the
event that the other Party does not seek such a protective order or other
remedy, or such protective order or other remedy is not obtained, or the other
Party grants a waiver hereunder, the Restricted Party may furnish that portion
(and only that portion) of the Confidential Information of the other Party which
the Restricted Party is legally compelled to disclose and will exercise such
efforts to obtain reasonable assurance that confidential treatment will be
accorded any Confidential Information of the other Party so furnished as the
Restricted Party would exercise in assuring the confidentiality of any of its
own confidential information.

  (e)   The terms of this Section 10 shall survive the expiration or earlier
termination of this Agreement.

 

8



--------------------------------------------------------------------------------



 



11. Indemnification.

  (a)   Bank agrees to indemnify and hold harmless Company and its Affiliates,
and the officers, directors, members, employees, representatives, shareholders,
agents and attorneys of such entities (the “Company Indemnified Parties”) from
and against any and all claims, actions, liability, judgments, damages, costs
and expenses, including reasonable attorneys’ fees (“Losses”), that may arise
from (i) the gross negligence, willful misconduct or breach of any of Bank’s
obligations or undertakings under this Agreement by Bank, or (ii) violation by
Bank of any Utah or federal banking law specifically applicable to Bank’s
operations that do not relate to Applicable Laws regarding consumer protection,
consumer lending, usury, loan collection, anti-money laundering or privacy.

  (b)   Company agrees to indemnify and hold harmless Bank and its Affiliates,
and the officers, directors, employees, representatives, shareholders, agents
and attorneys of such entities (the “Bank Indemnified Parties”) from and against
any and all Losses that may arise from Company’s participation in the Program as
contemplated by the Program Documents (including Losses arising from a violation
of Applicable Law or a breach by Company or its agents or representatives of any
of Company’s obligations or undertakings under the Program Documents), unless
such Loss results from (i) the gross negligence or willful misconduct of Bank,
(ii) a breach by Bank of any of Bank’s representations, obligations or
undertakings under the Program Documents, or (iii) a violation by Bank of any
Utah or federal banking law specifically applicable to Bank’s operations that do
not relate to Applicable Laws regarding consumer protection, consumer lending,
usury, loan collection, anti-money laundering or privacy.

  (c)   The Company Indemnified Parties and the Bank Indemnified Parties are
sometimes referred to herein as the “Indemnified Parties,” and Company or Bank,
as indemnitor hereunder, is sometimes referred to herein as the “Indemnifying
Party.”

  (d)   Any Indemnified Party seeking indemnification hereunder shall promptly
notify the Indemnifying Party, in writing, of any notice of the assertion by any
third party of any claim or of the commencement by any third party of any legal
or regulatory proceeding, arbitration or action, or if the Indemnified Party
determines the existence any such claim or the commencement by any third party
of any such legal or regulatory proceeding, arbitration or action, whether or
not the same shall have been asserted or initiated, in any case with respect to
which the Indemnifying Party is or may be obligated to provide indemnification
(an “Indemnifiable Claim”), specifying in reasonable detail the nature of the
Loss, and, if known, the amount, or an estimate of the amount, of the Loss,
provided that failure to promptly give such notice shall only limit the
liability of the Indemnifying Party to the extent of the actual prejudice, if
any, suffered by such Indemnifying Party as a result of such failure. The
Indemnified Party shall provide to the Indemnifying Party as promptly as
practicable thereafter information and documentation reasonably requested by
such Indemnifying Party to defend against the claim asserted.

 

9



--------------------------------------------------------------------------------



 



  (e)   The Indemnifying Party shall have thirty (30) days after receipt of any
notification of an Indemnifiable Claim (a “Claim Notice”) to notify the
Indemnified Party of the Indemnifying Party’s election to assume the defense of
the Indemnifiable Claim and, through counsel of its own choosing, and at its own
expense, to commence the settlement or defense thereof and the Indemnified Party
shall cooperate with the Indemnifying Party in connection therewith if such
cooperation is so requested and the request is reasonable; provided that the
Indemnifying Party shall hold the Indemnified Party harmless from all its
reasonable out-of-pocket expenses, including reasonable attorneys’ fees incurred
in connection with the Indemnified Party’s cooperation. If the Indemnifying
Party assumes responsibility for the settlement or defense of any such claim,
(i) the Indemnifying Party shall permit the Indemnified Party to participate at
its expense in such settlement or defense through counsel chosen by the
Indemnified Party (subject to the consent of the Indemnifying Party, which
consent shall not be unreasonably withheld or delayed); provided that, in the
event that both the Indemnifying Party and the Indemnified Party are defendants
in the proceeding and the Indemnified Party shall have reasonably determined and
notified the Indemnifying Party that representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them, then the fees and expenses of one such counsel for all Indemnified
Parties in the aggregate shall be borne by the Indemnifying Party; and (ii) the
Indemnifying Party shall not settle any Indemnifiable Claim without the
Indemnified Party’s consent, which consent shall not be unreasonably withheld or
delayed for any reason if the settlement involves only the payment of money, and
which consent may be withheld for any reason if the settlement involves more
than the payment of money, including any admission by the Indemnified Party. So
long as the Indemnifying Party is reasonably contesting any such Indemnifiable
Claim in good faith, the Indemnified Party shall not pay or settle such claim
without the Indemnifying Party’s consent, which consent shall not be
unreasonably withheld or delayed.

  (f)   If the Indemnifying Party does not notify the Indemnified Party within
thirty (30) days after receipt of the Claim Notice that it elects to undertake
the defense of the Indemnifiable Claim described therein, or if the Indemnifying
Party fails to contest vigorously any such Indemnifiable Claim, the Indemnified
Party shall have the right, upon notice to the Indemnifying Party, to contest,
settle or compromise the Indemnifiable Claim in the exercise of its reasonable
discretion; provided that the Indemnified Party shall notify the Indemnifying
Party prior thereto of any compromise or settlement of any such Indemnifiable
Claim. No action taken by the Indemnified Party pursuant to this subsection 1
l(f) shall deprive the Indemnified Party of its rights to indemnification
pursuant to this Section II.

  (g)   The terms of this Section 11 shall survive the expiration or earlier
termination of this Agreement.

 

10



--------------------------------------------------------------------------------



 



12. Assignment. This Agreement and the rights and obligations created under it
shall be binding upon and inure solely to the benefit of the Parties and their
respective successors, and permitted assigns. Neither Party shall not be
entitled to assign or transfer any rights or obligations under this Agreement
without the prior written consent of the other Party. No assignment under this
section shall relieve a Party of its obligations under this Agreement.
13. Third Party Beneficiaries. Nothing contained herein shall be construed as
creating a third-party beneficiary relationship between either Party and any
other Person.
14. Proprietary Material. The Bank hereby provides Company with a non-exclusive
right and non assignable license to use and reproduce the Bank’s name, logo,
registered trademarks and service marks (collectively “Proprietary Material”) as
necessary to fulfill each Party’s obligations under this Agreement; provided,
however, that (a) Company shall obtain Bank’s prior written approval for the use
of Proprietary Material and such use shall at all times comply with written
instructions provided by Bank regarding the use of its Proprietary Material; and
(b) Company acknowledges that, except as specifically provided in this
Agreement, it will acquire no interest in Bank’s Proprietary Material. Upon
termination of this Agreement, Company will cease using Bank’s Proprietary
Material.
15. Notices. All notices and other communications that are required or may be
given in connection with this Agreement shall be in writing and shall be deemed
received (a) on the day delivered, if delivered by hand; (b) or the day
transmitted, if transmitted by facsimile or e-mail with receipt confirmed; or
(c) three (3) Business Days after the date of mailing to the other party, if
mailed first-class mail postage prepaid, at the following address, or such other
address as either party shall specify in a notice to the other:

             
 
  To Bank:       WebBank
6440 S. Wasatch Blvd.
Suite 300
Salt Lake City, UT 84121
Attn: Gerry Smith
E-mail Address: gerry@webbank.com
Telephone: (801) 993-5001
Facsimile: (801) 993-5015
 
           
 
  To Company:       LendingClub Corporation
440 N. Wolfe Road
Sunnyvale, CA 94085
Attn: Renaud Laplanche, Chief Executive Officer
E-mail Address: rlaplanche@lendingclub.com
Telephone: (408) 524-3065
Facsimile: (408) 716-3092

 

11



--------------------------------------------------------------------------------



 



             
 
  With Copy To:       LendingClub Corporation
440 N. Wolfe Road
Sunnyvale, CA 94085
Attn: John Donovan, Chief Operating Officer
E-mail Address: jdonovan@lendingclub.com
Telephone: (408) 524-3068
Facsimile: (408) 716-3092

16. Relationship of Parties. Bank and Company agree that in performing their
responsibilities pursuant to this Agreement, they are in the position of
independent contractors. This Agreement is not intended to create, nor does it
create and shall not be construed to create, a relationship of partner or joint
venturer or any association for profit between and among Bank and Company.
17. Retention of Records. Any Records with respect to Loan Accounts purchased by
Company pursuant hereto retained by Bank shall be held as custodian for the
account of Bank and Company as owners thereof. Bank shall provide copies of
Records to Company upon reasonable request of Company.
18. Agreement Subject to Applicable Laws. If (a) either Party has been advised
by legal counsel of a change in Applicable Laws or any judicial decision of a
court having jurisdiction over a Party or any interpretation of a Regulatory
Authority that, in the view of such legal counsel, would have a materially
adverse effect on the rights or obligations of such Party under this Agreement
or the financial condition of such Party, (b) either Party shall receive a
request of any Regulatory Authority having jurisdiction over such Party,
including any letter or directive of any kind from any such Regulatory
Authority, that prohibits or restricts such Party from carrying out its
obligations under this Agreement, or (c) either Party has been advised by legal
counsel that there is a material risk that such Party’s or the other Party’s
continued performance under this Agreement would violate Applicable Laws, then
the affected Party shall provide written notice to the other Party of such
advisement or request and the Parties shall meet and consider in good faith any
modifications, changes or additions to the Program or the Program Documents that
may be necessary to eliminate such result. Notwithstanding any other provision
of the Program Documents, including Section 9 hereof, if the Parties are unable
to reach agreement regarding such modifications, changes or additions to the
Program or the Program Documents within ten (10) Business Days after the Parties
initially meet, either Party may terminate this Agreement upon five (5) days’
prior written notice to the other Party. A Party shall be able to suspend
performance of its obligations under this Agreement, or require the other Party
to suspend its performance of its obligations under this Agreement, upon
providing the other Party with advance written notice, if any event described in
subsection 18(a), (b) or (c) above occurs.

 

12



--------------------------------------------------------------------------------



 



19. Expenses. Each Party shall bear the costs and expenses of performing its
obligations under this Agreement, unless expressly provided otherwise in the
Program Documents. Each Party shall be responsible for payment of any federal,
state, or local taxes or assessments associated with the performance of its
obligations under this Agreement. Company shall reimburse Bank for all third
party bank fees incurred by Bank in connection with the performance of this
Agreement, Company shall pay for Bank’s legal fees and expenses incurred in the
due diligence, negotiation and drafting of the Program Documents. Bank
acknowledges receipt of [*] dollars ($[*]) as an advance toward such legal fees
and expenses. Company acknowledges that Bank will present to Company periodic
invoices reflecting legal fees and expenses actually incurred, and will deduct
such amounts from the advance. Should the balance of the advance fall below [*]
dollars ($[*]), Company shall replenish the advance with an amount to be
determined by Bank. Within ten (10) days after receipt of an invoice from Bank,
Company shall reimburse Bank for the monthly costs associates with the transfer
of funds from the Collateral Account to Company.
20. Examination. Each Party agrees to submit to any examination that may be
required by a Regulatory Authority having jurisdiction over the other Party,
during regular business hours and upon reasonable prior notice.
21. Inspection; Reports. Each Party, upon reasonable prior notice from the other
Party, agrees to submit to an inspection of its books, records, accounts, and
facilities relevant to the Program, from time to time, during regular business
hours subject, in the case of Bank, to the duty of confidentiality it owes to
its customers and banking secrecy and confidentiality requirements otherwise
applicable under Applicable Laws. All expenses of inspection shall be borne by
the Party conducting the inspection. Notwithstanding the obligation of each
Party to bear its own expenses of inspection, Company shall reimburse Bank for
reasonable out of pocket expenses incurred by Bank in the performance of
quarterly, on site reviews of Company’s financial condition, operations and
internal controls, not to exceed the maximum amount per visit of [*] dollars
($[*]).
22. Governing Law; Waiver of Jury Trial. Except as preempted or controlled by
federal law, this Agreement shall be interpreted and construed in accordance
with the laws of the State of Utah, without giving effect to the rules,
policies, or principles thereof with respect to conflicts of laws. THE PARTIES
HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING HEREUNDER.
23. Manner of Payments. Unless the manner of payment is expressly provided
herein, all payments under this Agreement shall be made by ACH transfer to the
bank accounts designated by the respective Parties. Notwithstanding anything to
the contrary contained herein, neither Party shall be excused from making any
payment required of it under this Agreement as a result of a breach or alleged
breach by the other Party of any of its obligations under this Agreement or any
other agreement, provided that the making of any payment hereunder shall not
constitute a waiver by the Party making the payment of any rights it may have
under the Program Documents or by law.
24. Brokers. Neither Party has agreed to pay any fee or commission to any agent,
broker, finder, or other person for or on account of services rendered as a
broker or finder in connection with this Agreement or the transactions
contemplated hereby that would give rise to any valid claim against the other
Party for any brokerage commission or finder’s fee or like payment.

 

13



--------------------------------------------------------------------------------



 



25. Entire Agreement. The Program Documents, including exhibits, constitute the
entire agreement between the Parties with respect to the subject matter thereof,
and supersede any prior or contemporaneous negotiations or oral or written
agreements with regard to the same subject matter.
26. Amendment and Waiver. This Agreement may not be amended orally, but only by
a written instrument signed by all Parties. The failure of any Party to require
the performance of any term of this Agreement or the waiver by any Party of any
default under this Agreement shall not prevent a subsequent enforcement of such
term and shall not be deemed a waiver of any subsequent breach. All waivers must
be in writing and signed by the Party against whom the waiver is to be enforced.
27. Severability. Any provision of this Agreement which is deemed invalid,
illegal or unenforceable in any jurisdiction, shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining portions hereof in such jurisdiction
or rendering such provision or any other provision of this Agreement invalid,
illegal, or unenforceable in any other jurisdiction.
28. Interpretation. The Parties acknowledge that each Party and its counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments
thereto, and the same shall be construed neither for nor against either Party,
but shall be given a reasonable interpretation in accordance with the plain
meaning of its terms and the intent of the Parties.
29. Jurisdiction; Venue. The Parties consent to the personal jurisdiction and
venue of the federal and state courts in Salt Lake City, Utah for any court
action or proceeding. The terms of this Section 29 shall survive the expiration
or earlier termination of this Agreement.
30. Headings. Captions and headings in this Agreement are for convenience only
and are not to be deemed part of this Agreement.
31. Counterparts. This Agreement may be executed and delivered by the Parties in
any number of counterparts, and by different parties on separate counterparts,
each of which counterpart shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.
32. Collateral Account.

  (a)   Establishment of Collateral Account. On the Effective Date, Company
shall provide Bank with [*] dollars ($[*]) as cash collateral for Company’s
obligations under this Agreement. Bank shall deposit such amount in a deposit
account (“Collateral Account”) at Bank. The Collateral Account shall be a
segregated deposit account that shall hold only the funds provided by Company to
Bank as collateral. At all times, Company shall maintain funds in the Collateral
Account equal to the product of (i) [*] multiplied by (ii) [*], (the “Required
Balance”). The Required Balance shall be calculated monthly as of the first day
of each month during the Term. In the event the actual balance in the Collateral
Account is less than the Required Balance, Company shall, within one
(1) Business Day following notice of such deficiency, make a payment into the
Collateral Account in an amount equal to the difference between the Required
Balance and the actual balance in such account.

 

14



--------------------------------------------------------------------------------



 



  (b)   Security Interest. To secure Company’s obligations under this Agreement,
Company hereby grants Bank a security interest in the Collateral Account and the
funds therein or proceeds thereof, and agrees to take such steps as Bank may
reasonably require to perfect or protect such first priority security interest.
Bank shall have all of the rights and remedies of a secured party under
Applicable Laws with respect to the Collateral Account and the funds therein or
proceeds thereof, and shall be entitled to exercise those rights and remedies in
its discretion.

  (c)   Interest. The Collateral Account shall be a money market deposit account
and shall bear interest. The annual interest rate shall be adjusted monthly as
of the first day of each month during the Term, and shall be equal to the
greater of (i) [*] on such date, less [*]%); or (ii) [*] percent ([*]%). The
interest shall be paid monthly and shall be computed based on the average daily
balance of the Collateral Account for the prior month. Company shall be entitled
to any interest paid on the Collateral Account, and Bank shall forward to
Company such interest no less frequently than quarterly.

  (d)   Withdrawals.

  (1)   Without limiting any other rights or remedies of Bank under this
Agreement, Bank shall have the right to withdraw amounts from the Collateral
Account to fulfill any payment obligations of Company under this Agreement or
the Loan Account Program Agreement on which Company has defaulted, either during
the Term or following termination of either of the aforementioned agreements.

  (2)   Company shall not have any right to withdraw amounts from the Collateral
Account. In the event the actual balance in the Collateral Account is more than
the Required Balance calculated for a particular month, then, within one
(1) Business Day after the Required Balance is calculated, at Company’s option,
Company may provide to Bank a report setting forth the calculation for the
Required Balance and the extent to which the actual amount held in the
Collateral Account at such time exceeds the Required Balance. Within two
(2) Business Days after receipt of such a report from Company, Bank shall
withdraw from the Collateral Account any amount held therein that exceeds the
Required Balance as of the date of such report and pay such amount to an account
designated by Company.

 

15



--------------------------------------------------------------------------------



 



  (e)   Termination of Collateral Account. Bank shall release any funds
remaining in the Collateral Account forty-five (45) days after the latter of
termination of this Agreement or, if the Loan Account Program Agreement
terminates pursuant to Section 11 (e) thereof, the end of the period described
in Section 1 l(f) thereof.

  (f)   Survival. This Section 32 shall survive the expiration or termination of
this Agreement.

[Signature Page Follows]

 

16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers as of the date first written above.
WEBBANK

         
By:
  /s/ Gerry J. Smith
 
Name: Gerry J. Smith    
 
  Title:   President / CEO    
 
        LENDINGCLUB CORPORATION    
 
       
By:
  /s/ Renaud Laplanche
 
Name: Renaud Laplanche    
 
  Title:   CEO    

 

17



--------------------------------------------------------------------------------



 



Schedule 1
Definitions
(a) “ACH” means Automated Clearinghouse.
(b) “Affiliate” means, with respect to a Party, a Person who directly or
indirectly controls, is controlled by or is under common control with the Party.
For the purpose of this definition, the term “control” (including with
correlative meanings, the terms controlling, controlled by and under common
control with) means the power to direct the management or policies of such
Person, directly or indirectly, through the ownership of twenty-five percent
(25%) or more of a class of voting securities of such Person.
(c) “Agreement” means this Loan Sale Agreement.
(d) “Applicable Laws” means all federal, state and local laws, statutes,
regulations and orders applicable to a Party or relating to or affecting any
aspect of the Program (including, without limitation, the Loan Accounts), and
all requirements of any Regulatory Authority having jurisdiction over a Party,
as any such laws, statutes, regulations, orders and requirements may be amended
and in effect from time to time during the term of this Agreement.
(e) “Bank Indemnified Parties” shall have the meaning set forth in subsection
11(b).
(f) “Borrower” means a Person for whom Bank has established a Loan Account
and/or who is liable, jointly or severally, for amounts owing with respect to a
Loan Account.
(g) “Business Day” means any day, other than (i) a Saturday or Sunday, or (ii) a
day on which banking institutions in the State of Utah are authorized or
obligated by law or executive order to be closed.
(h) “Claim Notice” shall have the meaning set forth in subsection 1l(e).
(i) “Closing Date” means each date on which Company pays Bank the Purchase Price
for a Loan Account and, pursuant to Section 2 hereof, acquires such Loan Account
from Bank. The Closing Date for Loan Accounts listed on a Funding Statement
shall be the Funding Date for such Funding Statement.
(j) “Collateral Account” has the meaning set forth in subsection 32(a).
(k) “Company Indemnified Parties” shall have the meaning set forth in subsection
1l(a).
(1) “Confidential Information” means the terms and conditions of this Agreement,
and any proprietary information or non-public information of a Party, including
a Party’s proprietary marketing plans and objectives, that is furnished to the
other Party in connection with this Agreement.

 

 



--------------------------------------------------------------------------------



 



(m) “Disclosing Party” shall have the meaning set forth in subsection 10(b)(2).
(n) “Effective Date” shall have the meaning set forth in the introductory
paragraph of this Agreement.
(o) “Indemnifiable Claim” shall have the meaning set forth in subsection 11(d).
(p) “Insolvent” means the failure to pay debts in the ordinary course of
business, the inability to pay its debts as they come due or the condition
whereby the sum of an entity’s debts is greater than the sum of its assets.
(q) “Loan Account” means an consumer installment loan account established by
Bank pursuant to the Loan Account Program Agreement. For purposes of this
Agreement, each Loan Account includes, without limitation, all rights of Bank to
payment under the applicable Loan Account Agreement with such Borrower.
(r) “Loan Account Agreement” means the document containing the terms and
conditions of a Loan Account including all disclosures required by Applicable
Law.
(s) “Loan Account Program Agreement” means that Loan Account Program Agreement,
dated as of October 31, 2007, between Company and Bank, pursuant to which the
Parties agreed to promote and operate an installment loan program.
(t) “Losses” shall have the meaning set forth in subsection 11(a).
(u) “Party” means either Company or Bank and “Parties” means Company and Bank.
(v) “Person” means any legal person, including any individual, corporation,
limited liability company, partnership, joint venture, association, joint-stock
company, trust, unincorporated organization, governmental entity, or other
entity of similar nature.
(w) “Program” means the consumer installment loan program contemplated by the
Program Documents pursuant to which Bank will establish Loan Accounts and
disburse Loan Proceeds to Borrowers.
(x) “Program Documents” means the Loan Account Program Agreement and this
Agreement.
(y) “Proprietary Material” shall have the meaning set forth in subsection 14.
(z) “Purchase Price” means the principal amount of the Loan Proceeds disbursed
pursuant to each Loan Account.

 

 



--------------------------------------------------------------------------------



 



(aa) “Records” means any Loan Account Agreements, applications, change-of-terms
notices, credit files, credit bureau reports, transaction data, records, or
other documentation (including computer tapes, magnetic files, and information
in any other format).
(bb) “Regulatory Authority” means any federal, state or local regulatory agency
or other governmental agency or authority having jurisdiction over a Party and,
in the case of Bank, shall include, but not be limited to, the Utah Department
of Financial Institutions and the Federal Deposit Insurance Corporation.
(cc) “Required Balance” shall have the meaning set forth in Section 32(a).
(dd) “Restricted Party” shall have the meaning set forth in subsection 10(a).

 

 